DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 08/04/2021 and 05/04/2021 are in compliance with the provisions of 37 CFR 1.97 and were considered by the examiner.   

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims of U.S. Patent No. 10,630,901. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features. 

Instant Application No. 17/307,958
U.S. Patent No. 10,630,901
Claim 1

1. A method performed at a video camera device having memory, one or more processors, and an image sensor, the method comprising: 




























while operating in a non-high dynamic range (HDR) mode: 
capturing first video data of a scene with the image sensor; 


determining whether 






a minimum number of pixels of the first video data meets one or more first color intensity criteria; and 


in accordance with the determination that the minimum number of pixels of the first video data meets the one or more first color intensity criteria, switching operation from the non-HDR mode to an HDR mode.


A method performed at a video camera device having memory, one or more processors, and an image sensor, the method comprising: 

while operating in a high dynamic range (HDR) mode: capturing video data of a scene in a field of view of the image sensor, including: capturing a first subset of the video data with a first exposure time; and capturing a second subset of the video data with a second exposure time, lower than the first exposure time; determining whether the first subset of the video data meets one or more first predefined criteria, wherein determining whether the first subset of the video data meets the one or more first predefined criteria comprises: binning pixels of the first subset of the video data by color intensity; and determining whether a number of pixels in one or more boundary bins meets a minimum pixel count criterion; determining whether the second subset of the video data meets one or more second predefined criteria; in accordance with a determination that the first subset meets the one or more first predefined criteria or a determination that the second subset meets the one or more second predefined criteria, switching operation from the HDR mode to a non-HDR mode.

Claim 6
The method of claim 1, further comprising: 

while operating in the non-HDR mode: 

capturing second video data of the scene with the image sensor; 

determining whether the second video data meets one or more third predefined criteria…

Part of claim 8
“…determining whether the second video data meets the one or more third predefined criteria comprises: binning pixels of the second video data by color intensity; and determining whether a number of pixels in one or more boundary bins meets a minimum pixel count criterion…”

Cont. of claim 6
“…and in accordance with a determination that the second video data meets the one or more third predefined criteria, switching operation from the non-HDR mode to the HDR mode…”





A video camera device, comprising: 
an image sensor; one or more processors; and memory comprising instructions executable by the one or more processors to configure the video camera device to: 


























while operating in a non-high dynamic range (HDR) mode:

capture first video data of a scene with the image sensor; 



determine whether 





minimum number of pixels of the first video data meets one or more first color intensity criteria; and


 in accordance with the determination that the minimum number of pixels of the first video data meets the one or more first color intensity criteria, switch operation from the non-HDR mode to an HDR mode.


A method performed at a video camera device having memory, one or more processors, and an image sensor, the method comprising: 

while operating in a high dynamic range (HDR) mode: capturing video data of a scene in a field of view of the image sensor, including: capturing a first subset of the video data with a first exposure time; and capturing a second subset of the video data with a second exposure time, lower than the first exposure time; determining whether the first subset of the video data meets one or more first predefined criteria, wherein determining whether the first subset of the video data meets the one or more first predefined criteria comprises: binning pixels of the first subset of the video data by color intensity; and determining whether a number of pixels in one or more boundary bins meets a minimum pixel count criterion; determining whether the second subset of the video data meets one or more second predefined criteria; in accordance with a determination that the first subset meets the one or more first predefined criteria or a determination that the second subset meets the one or more second predefined criteria, switching operation from the HDR mode to a non-HDR mode.

Claim 6
The method of claim 1, further comprising: 

while operating in the non-HDR mode: 


capturing second video data of the scene with the image sensor; 

determining whether the second video data meets one or more third predefined criteria…

Part of claim 8
“…determining whether the second video data meets the one or more third predefined criteria comprises: binning pixels of the second video data by color intensity; and determining number of pixels in one or more boundary bins meets a minimum pixel count criterion…”

Cont. of claim 6
“…and in accordance with a determination that the second video data meets the one or more third predefined criteria, switching operation from the non-HDR mode to the HDR mode…”



 	Since claim 1 in the instant application is a broader recitation of the combination of claims 1, 6 and 8 in Patent # 10,630,901; then it would have been obvious to modify claims 1, 6, 8 in Patent # 10,630,901 to get claim 1 in the instant application for the purpose of simplifying the camera HDR processing.

 	Since claim 14 in the instant application is a broader recitation of the combination of claims 1, 6 and 8 in Patent # 10,630,901; then it would have been obvious to modify claims 1, 6, 8 in Patent # 10,630,901 to get claim 14 in the instant application for the purpose of simplifying the camera HDR processing.

5.	Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims of U.S. Patent No. 10,911,674. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features. 
  	For example, note the following similarities between the application claims and the patent claims. 

Instant Application No. 17/307,958
U.S. Patent No. 10,911,674


A method performed at a video camera device having memory, one or more processors, and an image sensor, the method comprising: 

























while operating in a non-high dynamic range (HDR) mode: 

capturing first video data of a scene with the image sensor; 

determining whether a minimum number of pixels of the first video data meets one or more first color intensity criteria; and 

in accordance with the determination that the minimum number of pixels of the first video data meets the one or more first color intensity criteria, switching operation from the non-HDR mode to an HDR mode.
Claim 1

A method performed at a video camera device having memory, one or more processors, and an image sensor, the method comprising: 

while operating in a high dynamic range (HDR) mode: capturing video data of a scene in a field of view of the image sensor, including: capturing a first subset of the video data with a first exposure time; and capturing a second subset of the video data with a second exposure time, lower than the first exposure time; determining whether a minimum number of pixels of the first subset of the video data meets one or more first color intensity criteria; determining whether a minimum number of pixels of the second subset of the video data meets one or more second color intensity criteria; and in accordance with a determination that a minimum number of pixels of the first subset meets the one or more first color intensity criteria or a determination that the minimum number of pixels of the second subset meets the one or more second color intensity criteria, switching operation from the HDR mode to a non-HDR mode.

Claim 7
The method of claim 1, further comprising: 

while operating in the non-HDR mode: 


capturing second video data of the scene with the image sensor; 

determining whether a minimum number of pixels of the second video data meets one or more third color intensity criteria; and 

in accordance with a determination that a minimum number of pixels of the second video data meets the one or more third color intensity criteria, switching operation from the non-HDR mode to the HDR mode.
Claim 14

A video camera device, comprising: 
an image sensor; one or more processors; and memory comprising instructions executable by the one or more processors to configure the video camera device to: 























while operating in a non-high dynamic range (HDR) mode:

capture first video data of a scene with the image sensor; 

determine whether a minimum number of pixels of the first video data meets one or more first color intensity criteria; and

 in accordance with the determination that the minimum number of pixels of the first video data meets the one or more first color intensity criteria, switch operation from the non-HDR mode to an HDR mode.


A method performed at a video camera device having memory, one or more processors, and an image sensor, the method comprising: 

while operating in a high dynamic range (HDR) mode: capturing video data of a scene in a field of view of the image sensor, including: capturing a first subset of the video data with a first exposure time; and capturing a second subset of the video 

Claim 7
The method of claim 1, further comprising: 

while operating in the non-HDR mode: 


capturing second video data of the scene with the image sensor; 

determining whether a minimum number of pixels of the second video data meets one or more third color intensity criteria; and 

in accordance with a determination that a minimum number of pixels of the second video data meets the one or more third color intensity criteria, switching operation from the non-HDR mode to the HDR mode.



 	Since claim 1 in the instant application is a broader recitation of the combination of claims 1 and 7 in Patent # 10,911,674; then it would have been obvious to modify claims 1, 7 in Patent # 10,911,674 to get claim 1 in the instant application for the purpose of simplifying the camera HDR processing.

 	Since claim 14 in the instant application is a broader recitation of the combination of claims 1 and 7 in Patent # 10,911,674; then it would have been obvious to modify 

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        09/29/2021